COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00313-CR


Ex parte Lewis Edward Campbell             §    From the 30th District Court

                                           §    of Wichita County (52,792-A *1-2)

                                           §    September 12, 2013

                                           §    Per Curiam

                                           §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM